Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on January 21, 2021.  The Examiner acknowledges the following:
3.	 Claims 1 – 20 were initially filed by Applicant.
4.	 The drawings filed on 01/21/2021 are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.


Information Disclosure Statement
6.	The IDS document filed on 01/21/2021 is acknowledged by the Examiner.

Priority
7.	 Priority data is based on a Korean application KR-10-2020-0029825 with priority 03/10/2020. Certified copies were filed to the office on 02/15/2021.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 5, 13, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Sergey Velichko, US 2017/0244921 A1, hereinafter Velichko” in view of all its embodiments or circuitry variants.

Regarding Claim 1:
	Velichko discloses an image sensor having high-efficiency charge storage capabilities that includes a pixel array with a plurality of pixels and wherein each pixel includes a photodiode a first and a second transfer transistors, a storage diode, a pinned 
An image sensor (Fig 2, image sensor 16 includes a pixel array 20, which includes a plurality of pixels 22. See [0021]) comprising: a pixel array including a plurality of pixels (Fig 2, image sensor 16 includes a plurality of pixels 22. See [0021]), each pixel structured to generate photocharges (Fig 3 shows the structure of the pixels 22 with photodiode 40, capable of generating photocharges when struck by incident light (See [0021; 0025; 0026; 0027]). Fig 4 is another variant circuitry for pixel 22 of Fig 3 and includes similar elements as Fig 3 (See [0038; 0039])) in response to incident light and including a 5floating diffusion region (Fig 3, floating diffusion FD 54. See [0026; 0028]) structured to accumulate the photocharges that is to be converted into an output voltage; and 
controller (Fig 2, control and processing circuitry 24 controls the communication signals with the row control 26 as to control the image sensor 20 and the column readout and control circuitry 28. See [0021; 0022]) coupled to communicate with the pixel array (Fig 2, control circuitry 24 provides control signals to the row control circuitry 26 that receives control signals for row addresses and reset, row select charge transfer and dual conversion gain and readout control signals. See [0021]) and structured to provide control signals to the pixel array to operate the pixel array in different first and second operation modes at different 10times in operating the pixel array to respond to incident light (As for modes, Velichko teaches that the image sensor may be operated in a global shutter mode (See [0024; 0025]) and gain control mode (See [0031]). Note also that the first and second modes can correspond to the modes provided with the dual conversion gain being operated at high conversion and low conversion (See [0031]). As for different frequencies, Velichko teaches that the gain control method  for controlling the signals received from pixels 22 can adjust the gain of the pixels and for the pixels located in the brighter regions of the array it may be provided signals to operate in a low conversion mode as to prevent over saturation and for the pixels located in the darker regions of the image array 20, it may be provided with control signals to operate in a high conversion gain mode as to improve signal/noise ratio; thus the pixels 22 may include, for example a dual conversion gain DCG signals that are configures to adjust the charge storage capacity of a given pixel 22 (See [0031]). Fig 3 includes a DCG capacitor 68 (See [0033; 0034]). Fig 4, DCG 68),
wherein each pixel includes a storage element operable to store the photocharges generated by each pixel in either the first operation mode or the second operation mode based on the control signals (Fig 3, shows the structure of pixels 22, which include  the storage 42 used for a temporary storage when the transfer transistor TX1 44 is operated and pixel 22 may be provided with a gain circuit that enhances the HDR of the images (See [0028; 0032; 0033]). Fig 4 also includes photodiode 40, storage 42, transfer TX1 44 as Fig 3 pixel 22), and 
wherein in the first operation mode the storage element stores 15the photocharges before transferring the photocharges to the floating diffusion region, and in the second operation mode the storage element stores the photocharges while providing an additional storage capacity to the floating diffusion region (As seen in Fig 3, pixel 22 includes a first transfer transistor 44 that transfers the charges of photodiode 40 in the  storage diode 42 before transferring PD 40 charges into the floating diffusion; diffusion FD 54 (See [0028]). Fig 3 also shows a second transfer transistor TX2 60 that transfers the photocharges from the storage 42 into the floating diffusion 54 (See [0028; 0032; 0034]). Fig 4 is another variant for the pixel 22 circuitry of Fig 3 with similar elements, with photodiode 40, first transfer transistor 44, storage 42 and FD 54).
Therefore, it would have been obvious to the one with ordinary skills to combine the variants of the pixel circuitry of Velichko, at the time of the invention to obtain predictable results, as to provide an improved image sensor pixels, wherein the pixel includes a storage element inside of the pixel and a DCG dual conversion gain element that can adjust the gain of the pixels and to be able to operate in low gain for pixels located in the brighter region of the image sensor as to prevent overflow of the image pixels and as to operate in a high conversion gain for the pixels located in the darker regions of the image array as to improve signal/noise ratio. See Velichko [0006; 0031]).

Regarding Claim 2:
The rejection of claim 1 is incorporated herein. As for claim 2 limitations, Velichko teaches that the gain control method  for controlling the signals received from pixels 22 can adjust the gain of the pixels and for the pixels located in the brighter regions of the array it may be provided signals to operate in a low conversion mode as to prevent over saturation and for the pixels located in the darker regions of the image array 20, it may be provided with control signals to operate in a high conversion gain mode as to improve signal/noise ratio; thus the pixels 22 may include, for example a dual conversion gain DCG signals that are configures to adjust the charge storage capacity of a given pixel 22 (See [0031]). Fig 3 includes a DCG capacitor 68 (See [0033; 0034]).

 
Regarding Claim 3:
wherein each of 45 150969699.1U.S. Patent Application Attorney Docket No.: 088453-8329.US00 the pixels comprises: a photo-electric conversion element (Fig 3, photodiode PD 40. See [0025; 0027]) structured to generate the photocharges corresponding to an intensity of the incident light; a floating diffusion region (Fig 3, FD  54. See [0028]) structured to accumulate the 5photocharges that is to be converted into an output voltage; a first transfer transistor coupled(Fig 2, TX1 44. See [0027]) between the photo-electric conversion element (Fig 3, PD 40. See [0025; 0027]) and the storage element (Fig 3, storage 42. See [0027]), and structured to be turned on in response to a first transfer signal (Fig 3, transfer signal provided to TX1 44. See [0027]); and a second transfer transistor (Fig 3, second transfer transistor TX2 60. See [0028]) coupled between the storage 10element (Fig 3, storage 42. See [0027]) and the floating diffusion region (Fig 3, FD  54. See [0028]), and structured to be turned on in response to a second transfer signal”.  

Regarding Claim 4:
	The rejection of claims 1 and 3 is incorporated herein. As for claim 4 limitations, Velichko teaches “wherein each of the pixels is structured during the first operation mode to operate 15following operating periods: a photo-electric charge accumulation period in which the photo- electric conversion element generates and accumulates the photocharges (Fig 6, timing chart – PD charges are integrated between T5 and T6. See [0046]); a first transfer period in which the first transfer transistor 20transfers the photocharges to the storage element (Fig 6, first transfer using TX1 – T6 where charges accumulated in the PD 40 are transferred into storage 42. See [0046]); a storage period to store the photocharges in the storage element (Fig 6, after T6 until T7 charge from PD 40 continuous accumulate into storage 42. See [0045]); and a second transfer period in which the second transfer transistor transfers the photocharges to the floating diffusion region (Fig 6 at time T11 charges from the storage 42 are transferred onto floating diffusion FD 54. (See 0049])”. 

Regarding Claim 5:
	The rejection of claim 1, 3 and 4 is incorporated herein. As for claim 5 limitations, Velichko teaches “wherein the plurality of pixels is arranged in multiple rows (Fig 2, pixels 22 are arranged into multiple rows in array 20. See [0021]) and structured to simultaneously proceed each of the photo-electric charge 5accumulation period and the first transfer period (For the simultaneous processing of the charge accumulated into the storage 42, Velichko teaches that the pixels 22 as in Fig 2 and Fig 3 may be operated in a global shutter wherein the charge is transferred to the pixel to the storage region (See [0024]). Fig 6 shows the timing chart wherein the transfer TX1 and the storage can be done simultaneously at time T3. See [0046]).


Regarding Claim 13:
	The rejection of claim 1 is incorporated herein. As for claim 13 limitations, Velichko teaches
A photographing apparatus (Fig 1, imaging system 10 includes a camera or photographic apparatus 12, which includes lenses 14 and image sensors16. See [0019]) comprising: an image sensor (Fig 2, image sensor 16 includes a pixel array 20, which includes a plurality of pixels 22. See [0021]) comprising pixels each structured to operate in an operation mode that is one of a first mode in which the pixels operate according to a global shutter method (Fig 2, image sensor 16 may be supported to operate in a global shutter operation method (See [0024]). Fig 3, pixels 22 may be operate in a global shutter mode. See [0025]) and a second mode in 15which the pixels operate according to a dual conversion method; and an image signal processor coupled to communicate with the image sensor and structured to determine which of the first mode and second mode to operate the image sensor and to generate a mode selection signal representing a determined mode out of the first and 20second modes (Velichko teaches that the image sensor may be operated in a global shutter mode (See [0024; 0025]) and gain control mode (See [0031]). Note also that the first and second .
Therefore, it would have been obvious to the one with ordinary skills to combine the variants of the pixel circuitry of Velichko, at the time of the invention to obtain predictable results, as to provide an improved image sensor pixels, wherein the pixel includes a storage element inside of the pixel and a DCG dual conversion gain element that can adjust the gain of the pixels and to be able to operate in low gain for pixels located in the brighter region of the image sensor as to prevent overflow of the image pixels and as to operate in a high conversion gain for the pixels located in the darker regions of the 


Regarding Claim 16:
	The rejection of claim 13 is incorporated herein. As for claim 16, Velichko teaches that as in Fig 1, the pixels in the image sensor 16, may include a conversion analog to provide image data to be provided to storage a processing circuitry 18 (See [0019; 0022]. Velichko teaches referring to Fig 2 that the control circuitry 24 provides control signals to the row control circuitry 26 that receives control signals for row addresses and reset, row select charge transfer and dual conversion gain and readout control signals (See [0021]). Velichko teaches that the gain control method  for controlling the signals received from pixels 22 can adjust the gain of the pixels and for the pixels located in the brighter regions of the array it may be provided signals to operate in a low conversion mode as to prevent over saturation and for the pixels located in the darker regions of the image array 20, it may be provided with control signals to operate in a high conversion gain mode as to improve signal/noise ratio; thus the pixels 22 may include, for example a dual conversion gain DCG signals that are configures to adjust the charge storage capacity of a given pixel 22 (See [0031]). Fig 3 includes a DCG capacitor 68 (See [0033; 0034]). Fig 4, DCG 68).

Regarding Claim 17:


Regarding Claim 18:
	The rejection of claim 13 is incorporated herein. As for claim 18 limitations, Velichko teaches that the image sensor may be operated in a global shutter mode (See [0024; 0025]) and gain control mode (See [0031]). Note also that the first and second modes can correspond to the modes provided with the dual conversion gain being operated at high conversion and low conversion (See [0031]). Velichko teaches that the pixels 22 may be provided with a gain selection circuitry that enhances the dynamic range of the images produced by the image sensor 16, wherein the pixels may generate a corresponding signal using a selected conversion gain setting (or conversion gain mode), wherein the conversion gain mode is selected based on the amount of light captured by the pixel (See [0032]) during an exposure (or integration period). As for the first mode or second mode, the signals received from pixels 22 can adjust the gain of the pixels and for the pixels located in the brighter regions of the array it may be provided signals to .


Allowable Subject Matter
9.	Claims 6 – 12, 14 – 15 and 19 -20 are objected as for its dependence upon a rejected based claim but it would be allowable if amended into the independent claim from which it depends upon or being written in independent form.

Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697